Citation Nr: 1237290	
Decision Date: 10/31/12    Archive Date: 11/09/12

DOCKET NO.  09-28 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral pes planus prior to March 24, 2011.

2.  Entitlement to an increased rating greater than 10 percent for bilateral pes planus on and after March 24, 2011.

3.  Entitlement to an initial compensable evaluation for erectile dysfunction.

4.  Entitlement to an initial compensable evaluation for residuals of a right inguinal hernia repair.

5.  Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1997 to October 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).

The issues of entitlement to an increased rating for bilateral pes planus prior to and after March 24, 2011 and entitlement to service connection for a right shoulder disorder are remanded to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

On August 23, 2012, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issues of entitlement to an initial compensable evaluation for erectile dysfunction and entitlement to an initial compensable evaluation for residuals of a right inguinal hernia repair.



CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issues of entitlement to an initial compensable evaluation for erectile dysfunction and entitlement to an initial compensable evaluation for residuals of a right inguinal hernia repair have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  By a February 2007 rating decision, the RO granted service connection for residuals of a right hernia repair and erectile dysfunction, and awarded noncompensable evaluations for each, effective October 23, 2006.  In February 2008, the Veteran filed a notice of disagreement contesting the noncompensable evaluations, and in July 2009, he perfected his appeal.  However, during an August 2012 hearing before the Board, the Veteran withdrew his appeal regarding those issues.  With no allegation of error of fact or law remaining before the Board, the Board does not have jurisdiction to review the issues of entitlement to an initial compensable evaluation for erectile dysfunction and entitlement to an initial compensable evaluation for residuals of a right inguinal hernia repair, and they are dismissed.


ORDER

The appeal as to the issues of entitlement to an initial compensable evaluation for residuals of a right hernia repair and entitlement to an initial compensable evaluation for erectile dysfunction are dismissed.


REMAND

During his August 2012 hearing before the Board, the Veteran identified additional private treatment records which have not yet been obtained and which may be relevant to his claim for entitlement to service connection for a right shoulder disorder.  Specifically, the Veteran reported that he saw a private physician last year for his right shoulder disorder.  There are no private treatment records in the Veteran's claims file.  Accordingly, the RO should request and obtain those private treatment records.

With regard to the Veteran's claim for an increased rating for his bilateral pes planus, the Board concludes that a new VA examination is necessary.  Although the Veteran was provided with a VA examination in March 2011, the examination report does not contain the information necessary to properly rate the Veteran's disability under the pertinent rating criteria.  Specifically, the VA examiner failed to state whether the Veteran's bilateral pes planus is moderate, severe, or pronounced, and did not indicate whether there was any deformity, pain on manipulation, swelling on use, calluses, tenderness of the plantar surfaces, marked inward displacement, or severe spasm of the tendo Achilles on manipulation.  Thus, the March 2011 VA examination is inadequate to properly rate the Veteran's bilateral pes planus under the pertinent rating criteria, and a new VA examination is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for a right shoulder disorder since service discharge.  After obtaining the required authorizations if necessary, the RO must then attempt to obtain copies of the related medical records that are not already in the claims file, to include all private treatment records.  Regardless of whether the Veteran responds, the RO must obtain all VA treatment records pertinent to the right shoulder since the Veteran's discharge from service.  The RO must also obtain VA treatment records subsequent March 2011 pertinent to pes planus.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain the named records, the RO is unable to secure same, the RO must notify the Veteran and his representative and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must provide the Veteran with an examination to determine the current severity of his service-connected bilateral pes planus.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The report of examination must be comprehensive and include a detailed account of all manifestations of the bilateral pes planus found to be present.  In particular, the examiner must indicate whether any of the following are present: weight bearing line being over or medial to the great toe; inward bowing of the tendo Achilles; pain on manipulation and use of the feet; objective evidence of marked deformity (pronation, abduction, etc.); pain on manipulation and use accentuated; indication of swelling on use; characteristic callosities; marked pronation; extreme tenderness of the plantar surfaces of the feet; marked inward displacement; and severe spasm of the "tendo Achilles" on manipulation, not improved by orthopedic shoes or appliances.  If any of the above-mentioned findings are negative, the examiner must so state.  The examiner must state whether the Veteran's bilateral pes planus is moderate, severe, or pronounced.  The report must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 ( 2012).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file. 

4.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must readjudicate the Veteran's claims.  If either of the claims are denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


